 



Exhibit 10.1
AGREEMENT AS TO ASHWORTH, INC.
EXECUTIVE EMPLOYMENT AGREEMENT WITH
RANDALL L. HERREL, SR.
     This Agreement is effective as of September 12, 2006 (the “Effective Date”)
and pertains to and confirms certain understandings regarding, and amends, that
certain Second Amended and Restated Executive Employment Agreement dated
February 28, 2006 (the “Employment Agreement”) between ASHWORTH, INC. (the
“Company”) and RANDALL L. HERREL, SR. (“Herrel”) and Herrel’s continuing
employment thereunder.
     1. Employment. The Company shall continue to employ Herrel as its Chief
Executive Officer, and Herrel accepts such continued employment, upon the terms
and conditions set forth herein and the Employment Agreement (as modified
pursuant to this Agreement). On and after the Effective Date, Herrel shall no
longer serve as Chairman of the Board or President of the Company.
     2. Term. Consistent with the Resignation (attached as Exhibit A hereto)
which Herrel has executed and delivered concurrently with this Agreement, the
term of Herrel’s employment shall continue until, and then automatically
terminate, on October 17, 2006, unless earlier terminated as provided herein
(the “Remaining Term”).
     3. Authority and Duties. Herrel shall report directly to the Chairman of
the Board during the Remaining Term. Herrel’s scope of authority and duties
during the Remaining Term shall be as determined in the discretion of the
Chairman of the Board (and may be reduced from the scope of authority and duties
of Herrel prior to the Effective Date), but any new or expanded duties of Herrel
shall be consistent with the duties normally associated with the position of a
chief executive officer.
     4. Employment Compensation During Remaining Term. Herrel’s salary and
employee benefits (and executive perquisites to the extent Herrel has the same)
shall continue during the Remaining Term at the same levels as were in effect
immediately prior to the Effective Date. Section 14 (Expenses) of the Employment
Agreement also remains in full force and effect.
     5. Severance.
          A. Resignation Effective October 17, 2006 or for Constructive
Discharge. If Herrel’s employment terminates on October 17, 2006 in accordance
with the Resignation executed and delivered concurrently herewith or earlier if
Herrel resigns for Constructive Discharge (as defined hereinbelow), Herrel shall
immediately be entitled to receive severance compensation and benefits as
follows, and such severance payments and benefits shall be immediately payable
upon termination (except as may be provided in Section 16 of the Employment
Agreement) notwithstanding any other employment that Herrel may find or have
after such termination:
     i. Cash compensation in an amount equal to Six Hundred Twenty Nine Thousand
Three Hundred Forty Nine Dollars ($629,349.00);

1 of 7



--------------------------------------------------------------------------------



 



     ii. All stock options owned by Herrel listed on Exhibit B hereto, whether
granted pursuant to the Employment Agreement or otherwise and regardless of
their scheduled vesting dates, will vest immediately upon termination of
Herrel’s employment, and will be exercisable for a period of two years following
the date of termination, provided that no option may be exercised beyond its
original expiration date;
     iii. The following employee benefits for one year after the date of
termination: (1) medical insurance (including Exec-u-care), dental insurance,
life insurance and disability insurance, in such forms as exist on the date
hereof; (2) an the automobile allowance at the rate of $1,250.00 per month;
(3) a clothing allowance at the rate of $100.00 per month; and (4) monthly dues
for the current country club of which Herrel is a member (but not special
assessments). Herrel shall not receive any other expense reimbursement or any
other benefits after his employment termination, including, without limitation,
an office and secretarial support; and
     iv. Reimbursement for accrued but unpaid vacation and amounts reimbursable
under Section 14 (Expenses) of the Employment Agreement.
          B. Termination Without Cause/Death/Disability. If Herrel’s employment
is terminated without Cause (as defined hereinbelow) by the Company or by death
or disability prior to October 17, 2006, Herrel shall be entitled to receive
severance compensation and benefits as follows:
     i. Cash compensation in an amount equal to Six Hundred Eight Thousand Nine
Hundred Seventy Three Dollars ($608,973.00) plus Five Hundred Eighty Two Dollars
($582.00) per day Herrel is employed by the Company after the Effective Date
(including weekends and holidays) until the date of such termination;
     ii. All stock options owned by Herrel, whether granted pursuant to this
Agreement or otherwise and regardless of their scheduled vesting dates, will
vest immediately upon termination of Herrel’s employment, and will be
exercisable for a period of two years following the date of termination,
provided that no option may be exercised beyond its original expiration date;
     iii. The following employee benefits for one year after the date of
termination: (1) medical insurance (including Exec-u-care), dental insurance,
life insurance and disability insurance, in such forms as exist on the date
hereof; (2) an the automobile allowance at the rate of $1,250.00 per month;
(3) a clothing allowance at the rate of $100.00 per month; and (4) monthly dues
for the current country club of which Herrel is a member (but not special
assessments). Herrel shall not receive any other expense reimbursement or any
other benefits after his employment termination, including, without limitation,
an office and secretarial support; and
     iv. Reimbursement for accrued but unpaid vacation, and amounts reimbursable
under Section 14 (Expenses) of the Employment Agreement.
          C. Termination For Cause/Earlier Resignation for Other than
Constructive Discharge. In the event that Herrel’s employment is terminated
prior to

2 of 7



--------------------------------------------------------------------------------



 




October 17, 2006 as a result of (i) a termination for Cause by the Company, or
(ii) Herrel’s earlier resignation for any reason other than Constructive
Discharge (as defined hereinbelow), Herrel’s entitlement (if any) to severance
compensation and benefits shall be in accordance with and governed by the
relevant provisions of the Employment Agreement and without any regard
whatsoever to the provisions of Sections 5(A) or 5(B) of this Agreement.
Paragraph 15(e) of the Employment Agreement (regarding Resignation in the Event
of Change of Circumstances) and the definition of a Change in Duties,
Compensation or Benefits contained in Exhibit A thereto are hereby deleted in
their entirety, it being the intent of the parties that the provisions herein
regarding Constructive Discharge replace such provisions in their entirety.
          D. Satisfaction of Severance Obligations. Notwithstanding anything to
the contrary in the Employment Agreement, the parties specifically acknowledge
and agree that if the Company is obligated to provide severance compensation and
post-termination benefits to Herrel pursuant to Section 5(A) or Section 5(B)
above, the provisions of Section 5(A) or 5(B) of this Agreement, as relevant,
shall constitute the entirety of the Company’s obligations to make severance
payments and provide post-termination benefits, and no separate or additional
severance compensation or post-termination benefits shall be payable or due
under the terms of the Employment Agreement or otherwise; provided, however,
that this Section shall in no way limit any and all of Herrel’s right or the
Company’s obligations to defend and indemnify Herrel against a claim arising out
of or relating to Herrel’s service as an employee or Director of the Company.
          E. Definitions.
          A “termination without Cause” shall be deemed to have occurred if
Herrel is terminated for any reason other than his (i) fraud,
(ii) misappropriation of or intentional material damage to the property or
business of the Company (including its subsidiaries), (iii) conviction of a
felony or (iv) the willful and deliberate refusal of Herrel to comply with a
lawful, written instruction of the Chairman of the Board, which refusal is not
remedied by Herrel within a reasonable period of time after his receipt of
written notice from the Company identifying the refusal.
          A “Constructive Discharge” shall exist only if both of the following
conditions are met:
     i. Herrel is assigned material new or additional responsibilities not
consistent with the position of a chief executive officer; and
     ii. The Chairman of the Ashworth Board of Directors ceases to be one of the
following persons: James Hayes, James O’Connor, Detlef Adler, John Richardson or
another person acceptable to Herrel.
     6. Section 409A Compliance. Section 16 of the Employment Agreement shall
remain in full force and effect.
     7. Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and delivered in person or sent by
registered or certified mail to Herrel’s residence in the case of Herrel or to
its principal office in the case of the Company.

3 of 7



--------------------------------------------------------------------------------



 



     8. Arbitration. Any dispute arising out of this Agreement shall be resolved
by binding arbitration at San Diego, California pursuant to the rules of the
American Arbitration Association. In any such proceeding, the prevailing party
shall be entitled to an award of its reasonable attorneys fees and expenses.
     9. Waiver. The waiver of any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement. No waiver
shall be valid unless in writing and executed by the party to be charged
therewith.
     10. Severability/Modification. In the event that any clause or provision of
this Agreement shall be determined to be invalid, illegal or unenforceable, such
clause or provision may be severed or modified to the extent necessary, and, as
severed and/or modified, this Agreement shall remain in full force and effect.
     11. Assignment. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. Herrel acknowledges that the services to be rendered
under this Agreement are unique and personal. Accordingly, Herrel may not assign
his rights and obligations under this Agreement.
     12. Amendment. This instrument may not be amended except by an agreement in
writing signed by both parties.
     13. Change in Control Agreement. Nothing contained herein shall have any
effect on the Amended and Restated Agreement re Change in Control dated as of
February 28, 2006 by and between Herrel and the Company, and the parties hereto
acknowledge that such agreement is in full effect and binding on the parties
thereto.
     14. Governing Law and Jurisdiction. This Agreement shall be interpreted,
construed, and enforced under the laws of the State of California. The courts
and authorities of the State of California shall have sole jurisdiction and
venue for purposes of enforcing the arbitration agreement above.
     15. Authorization to Sign. The undersigned represents that he is properly
authorized to legally bind Ashworth, Inc., to this Agreement and to sign this
Agreement on behalf of Ashworth, Inc.
[Remainder of page left blank intentionally, signatures on following page]

4 of 7



--------------------------------------------------------------------------------



 



                    IN WITNESS WHEREOF, the parties have executed this Agreement
the date and year indicated above.

            “COMPANY”
ASHWORTH, INC.
      By:   /s/ James B. Hayes         Name:   James B. Hayes        Title:  
Chairman of the Board        “HERREL”
RANDALL L. HERREL, SR.
      By:   /s/ Randall L. Herrel, Sr.         Randall L. Herrel, Sr.           

5 of 7



--------------------------------------------------------------------------------



 



         

EXHIBIT A

     
Date:
  September 12, 2006
 
   
To:
  Board of Directors
 
  Ashworth, Inc.
 
   
From:
  Randall L. Herrel, Sr.
 
   
Subject:
  Resignation

This letter is to confirm my resignation as a Director and Chief Executive
Officer of Ashworth, Inc. (the“Company”), effective as of October 17, 2006,
together with all other employment and trustee positions held with Ashworth,
Inc. and any of its subsidiaries or with their respective employee plans.
This letter is also to confirm that my resignation is not a result of any
material disagreement with the Company as to the Company’s operations, policies
or practices.

     
/s/ Randall L. Herrel, Sr.
   
 
Randall L. Herrel, Sr.
   

6 of 7



--------------------------------------------------------------------------------



 



EXHIBIT B

     
Optionee Statement
  Ashworth, Inc.

Exercisable as of 8/31/2006
Randall L. Herrel Sr

                                                                               
      Date             Grant   Expiration       Grant   Granted or   Grant  
Transferred             Date   Date   Plan ID   Type   Transferred To   Price  
Out   Outstanding   Exercisable      
10/2/1996
  12/31/2003   3   Incentive     16,666     $ 6.0000           0       0    
current
10/2/1996
  12/31/2003   3   Non-Qualified     33,334     $ 6.0000           0       0    
current
10/2/1996
  12/31/2005   3   Incentive     16,666     $ 6.0000           0       0    
current
10/2/1996
  12/31/2004   3   Non-Qualified     83,334     $ 6.0000           0       0    
current
10/2/1996
  12/31/2004   3   Incentive     16,666     $ 6.0000           0       0    
current
10/2/1996
  6/14/2003   3   Non-Qualified     33,334     $ 6.0000           0       0    
current
10/2/1996
  6/14/2003   3   Incentive     16,666     $ 6.0000           0       0    
current
10/2/1996
  12/31/2005   3   Non-Qualified     83,334     $ 6.0000           0       0    
current
2/6/1997
  7/31/2002   3   Non-Qualified     6,094     $ 5.7500           0       0    
current
2/25/1997
  12/31/2004   3   Non-Qualified     100,000     $ 6.5000           0       0  
  current
11/11/1997
  11/10/2003   3   Incentive     204     $ 10.1875           0       0    
current
11/11/1997
  11/10/2003   3   Non-Qualified     19,796     $ 10.1875           0       0  
  current
11/11/1997
  11/10/2004   3   Non-Qualified     20,000     $ 10.1875           0       0  
  current
11/11/1997
  11/10/2005   3   Non-Qualified     20,000     $ 10.1875           0       0  
  current
12/11/2000
  12/11/2010   2KEIP   Non-Qualified     40,865     $ 6.8750           40,865  
    40,865     current
12/11/2000
  12/11/2010   2KEIP   Incentive     43,635     $ 6.8750           43,635      
43,685     current
12/22/2003
  12/22/2013   2KEIP   Incentive     17,713     $ 8.0900           17,713      
17,713     current
12/21/2004
  12/21/2014   2KEIP   Non-Qualified     25,980     $ 10.7500           25,980  
    25,980     current
12/21/2004
  12/21/2014   2KEIP   Incentive     19,020     $ 10.7500           19,020      
19,020     current  
Optionee Totals
                613,307                   147,213       147,213      

7 of 7